DETAILED ACTION

1.	This Office Action is responsive to amendments filed for No. 15/657,530 on March 1, 2022. Please note Claims 1-6, 19 and 22-24 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
3.	Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Please note that while the cited references teach of a combination of visible light emitters and infrared receivers, the density and notably, the inverse relationship, is not taught. This claim, in its entirety, is not taught by the prior art.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 6, 8, 13, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ( US 2014/0375947 A1 ) in view of Richards ( US 2016/0320559 A1 ) and Bailey et al. ( US 2016/0274365 A1 ).

 	Park teaches in Claim 1:
	A wearable head device with an optical system, ( Figure 24B, [0002] discloses a head mounted display. Figure 21, etc, disclose a display optical system 101 ), the optical system comprising:
	lower optics comprising a see-through display ( Figure 24A/B, [0074] discloses details on the optical see-through, augmented reality display. For the see-through aspects, please note where the user’s eye 1640 and the optical axis 1542 which redirects light to the eye. Please interpret this as a lower optics area (relative to the upper optics, which will be described below ); 
upper optics comprising a display panel [having a curved emission surface, the display panel], including: ( Figure 24B, [0080] discloses one side of the optical see-through display device. Please note the surface, such as what is shown in Figures 2, 24A, etc. Using broadest reasonable interpretation for the term “panel”, the housing/frame which fits around the user’s temple area can be interpreted as the display panel, such as what is shown in Figures 24A/24B. The elements shown in Figure 24B and discussed below are all on the surface. Please note the combination below for details on the “curved emission surface” aspect. Given aspects such as the image generation unit 1620, it is clear that this display aspect provides light downstream towards the axis 1542 and the user’s eye 1640, i.e. from upper optics to lower optics );
	a plurality of visible light emitters configured to project visible image light [from the curved emission surface] in a first direction towards the lower optics ( Figure 24B shows a temple arm, i.e. one side, of the pair of temple arms. [0069] discloses details on the image generation unit 1620 is included on each temple arm 1513, so there are two generation units, i.e. a plurality of visible light emitters. [0078] discloses the generation of visible light representing images. [0082] discloses a representative reflecting element 1634E which directs visible light representing an image towards the user’s eye 1640, i.e. towards the interpreted lower optics. Please note this path 1634E and/or the path shown by optical axis 1542. To clarify, 1634E constitute a path/axis for the visible light to be directed to reach the user’s eye ); 
a plurality of infrared emitters configured to project infrared light from the [curved emission surface in the first direction] toward the lower optics ( Figure 24B, [0083] discloses eye tracking IR illumination source 1634A in one temple arm (of two) which uses bidirectional filtering to direct infrared light towards the eye 1640. Please note representative element 1634E ALSO implements this bidirectional filtering (in addition to directing visible light). Furthermore, please note the optical path/axis 1542 on which the infrared light is transmitted to the user’s eye; this is a common path/same path as the visible light and this is then further directed through 1634E back to the IR receiver ); and 
a plurality of infrared receivers adapted to receive infrared reflections from the eye via the lower optics ( Figure 24B, [0083] discloses eye tracking IR sensor 1634B in one temple arm (of two) which, again, uses bidirectional filtering to receive infrared light from the user’s eye 1640. As noted above, it uses the same optical axis 1542 and/or representative element 1634E to direct this infrared light, i.e. common path/same path. To clarify, the IR tracks the eye and directs the infrared back along the same path, from the lower optics to the upper optics and on to the sensor ); but

Park does not explicitly teach of a display “having a curved emission surface” and furthermore, extensions of this, such as a plurality of visible light emitters and infrared emitters which can project light “from the curved emission surface”. To clarify, Park teaches of projecting both the visible light and infrared light in a bidirectional manner (to allow for the receiving of IR light as well) along the same optical axis, to and from the eye. However, there is no explicit mention of a curved display, naturally entailing a curved emission surface as well.

However, in the same field of endeavor, head mounted displays, Richards teaches of a curved electronic device, ( Richards, Figure 2B, [0004]-[0005] ). In particular, Figure 2B notes a curved electronic display element 235, which is part of the front rigid body 205 (read as a display panel as it houses the various optical components; also please note right side 220D, left side 220E, etc as components of the display panel and other embodiments have similar teachings for the 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved display, as taught by Richards, with the motivation that by using a curved display surface, it can correct for certain optical aberrations, ( Richards, [0002] ).

Park and Richards do not explicitly teach “wherein a first region of the display panel includes a first plurality of infrared receivers having a first density, the first region based on an area of interest corresponding to a region of the eye.”

However, in the same field of endeavor, wearable display devices, Bailey teaches of different foveal regions, ( Bailey, Figure 2, [0056]+ ). In particular, Bailey teaches to determine a region of interest in the user’s field of view and in accordance with that determination, content is 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the determination of a region of interest and adjusted resolution/quality to that particular region, as taught by Bailey, with the motivation that by determining the user’s focus, reducing processing can be done for the regions of non-interest, reducing power consumption while still maintaining a quality display, ( Bailey, [0032] ).

Park teaches in Claim 6:
The wearable head device of claim 1, wherein the infrared reflections are received via a pupil of the eye. ( Park, [0083], [0090] discloses tracking the user’s pupil )

Park teaches in Claim 8:
An optical system ( Figure 24B, [0002] discloses a head mounted display. Figure 21, etc, disclose a display optical system 101 ) comprising: 
upper optics comprising a display panel ( Figure 24B, [0080] discloses one side of an optical see-through display device. Please note the surface, such as what is shown in Figures 2, 24A, etc. Using broadest reasonable interpretation for the term “panel”, the housing/frame which fits around the user’s temple area can be interpreted as the display panel, such as what is shown in Figures 24A/24B. The elements shown in Figure 24B and discussed below are all on the surface. Please note the combination below for details on the “curved” aspect. Given aspects such as the image generation unit 1620, it is clear that this display aspect provides light downstream towards the axis 1542 and the user’s eye 1640, i.e. from upper optics to lower optics );
a plurality of visible light emitters, the plurality of visible light emitters configured to project visible image light [from the curved emission surface] towards lower optics to an eye ( Figure 24B shows a temple arm, i.e. one side, of the pair of temple arms. [0069] discloses details on the image generation unit 1620 is included on each temple arm 1513, so there are two generation units, i.e. a plurality of visible light emitters. [0078] discloses the generation of visible light representing images. [0082] discloses a representative reflecting element 1634E which directs visible light representing an image towards the user’s eye 1640, i.e. towards the interpreted lower optics. Please note this path 1634E and/or the path shown by optical axis 1542. To clarify, 1634E constitute a path/axis for the visible light to be directed to reach the user’s eye ); 
a plurality of infrared emitters arranged on the display, the plurality of infrared emitters configured to project infrared light [from the curved emission surface] toward lower optics to the eye  ( Figure 24B, [0083] discloses eye tracking IR illumination source 1634A in one temple arm (of two) which uses bidirectional filtering to direct infrared light towards the eye 1640. Please note representative element 1634E ALSO implements this bidirectional filtering (in addition to directing visible light). Furthermore, please note the optical path/axis 1542 on which the infrared light is transmitted to the user’s eye; this is a common path/same path as the visible light and this is then further directed through 1634E back to the IR receiver ); and 
a plurality of infrared receivers [arranged in a radial pattern on the display], the plurality of infrared receivers adapted to receive infrared reflections from the eye via the lower optics. ( Figure 24B, [0083] discloses eye tracking IR sensor 1634B in one temple arm (of two) which, again, uses bidirectional filtering to receive infrared light from the user’s eye 1640. As noted above, it uses the same optical axis 1542 and/or representative element 1634E to direct this infrared light, i.e. common path/same path. To clarify, the IR tracks the eye and directs the infrared back along the same path, from the lower optics to the upper optics and on to the sensor. Please note the combination below with regards to the radial pattern ); but

Park does not explicitly teach of a display “having a curved emission surface” and furthermore, extensions of this, such as a plurality of visible light emitters and infrared emitters which can project light “from the curved emission surface”. To clarify, Park teaches of projecting both the visible light and infrared light in a bidirectional manner (to allow for the receiving of IR light as well) along the same optical axis, to and from the eye. However, there is no explicit mention of a curved display, naturally entailing a curved emission surface as well.

However, in the same field of endeavor, head mounted displays, Richards teaches of a curved electronic device, ( Richards, Figure 2B, [0004]-[0005] ). In particular, Figure 2B notes a curved electronic display element 235, which is part of the front rigid body 205 (read as a display panel as it houses the various optical components; also please note right side 220D, left side 220E, etc 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved display, as taught by Richards, with the motivation that by using a curved display surface, it can correct for certain optical aberrations, ( Richards, [0002] ).

Park and Richards do not explicitly teach “wherein a first region of the display panel includes a first plurality of infrared receivers having a first density, the first region based on an area of interest corresponding to a region of the eye.”

However, in the same field of endeavor, wearable display devices, Bailey teaches of different foveal regions, ( Bailey, Figure 2, [0056]+ ). In particular, Bailey teaches to determine a region 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the determination of a region of interest and adjusted resolution/quality to that particular region, as taught by Bailey, with the motivation that by determining the user’s focus, reducing processing can be done for the regions of non-interest, reducing power consumption while still maintaining a quality display, ( Bailey, [0032] ).

	Park teaches in Claim 13:
	The optical system of claim 1, wherein the infrared reflections are received via a pupil of the eye. ( Park, [0083], [0090] discloses tracking the user’s pupil )

	Park teaches in Claim 15:
	A method ( Figure 24B, [0002] discloses a head mounted display. Figure 21, etc, disclose a display optical system 101. Note the use which is described below ) comprising: 
projecting, by a display panel via a plurality of visible light emitters, visible image light toward lower optics to an eye, wherein the display panel is associated with upper optics ( Figure 24B shows a temple arm, i.e. one side, of the pair of temple arms. [0069] discloses an image generation unit 1620 is included on each temple arm 1513, so there are two generation units, i.e. a plurality of visible light emitters. [0078] discloses the generation of visible light representing images. [0082] discloses a representative reflecting element 1634E which directs visible light representing an image towards the user’s eye 1640. Please note this path 1634E and/or the path shown by optical axis 1542. To clarify, 1634E constitute a path/axis for the visible light to be directed to reach the user’s eye. Given aspects such as the image generation unit 1620, it is clear that this display aspect provides light downstream towards the axis 1542 and the user’s eye 1640, i.e. from upper optics to lower optics, as shown in Figure 24B ); 
projecting, by the display panel via a plurality of infrared emitters, infrared light toward the lower optics to the eye ( Figure 24B, [0083] discloses eye tracking IR illumination source 1634A in one temple arm (of two) which uses bidirectional filtering to direct infrared light towards the eye 1640. Please note representative element 1634E ALSO implements this bidirectional filtering (in addition to directing visible light). Furthermore, please note the optical path/axis 1542 on which the infrared light is transmitted to the user’s eye; this is a common path/same path as the visible light and this is then further directed through 1634E back to the IR receiver ); and 
receiving, at the display panel via a plurality of infrared receivers, the infrared reflections from the eye from the lower optics ( Figure 24B, [0083] discloses eye tracking IR sensor 1634B in one temple arm (of two) which, again, uses bidirectional filtering to receive infrared light from the user’s eye 1640. As described above, the eye tracking IR sensor receives the same emitted IR light due to bi-directional filtering. To clarify, the IR tracks the eye and directs the infrared back along the same path, from the lower optics to the upper optics and on to the sensor ); but

Park does not explicitly teach of a display which “has a curved emission surface such that the visible light emitters are configured to project visible image light from the curved emission surface and the infrared emitters are configured to project infrared light from the curved emission surface. To clarify, Park teaches of projecting both the visible light and infrared light in a bidirectional manner (to allow for the receiving of IR light as well) along the same optical axis, to and from the eye. However, there is no explicit mention of a curved display, naturally entailing a curved emission surface as well.

However, in the same field of endeavor, head mounted displays, Richards teaches of a curved electronic device, ( Richards, Figure 2B, [0004]-[0005] ). In particular, Figure 2B notes a curved electronic display element 235, which is part of the front rigid body 205 (read as a display panel as it houses the various optical components; also please note right side 220D, left side 220E, etc as components of the display panel and other embodiments have similar teachings for the cylindrically curved display panel 410). Also please note locators 120, as detailed in [0026], [0039], etc, which emit light in the visible band and infrared band, etc, and these are configured to project from the curved emission surface towards the user’s eye 245 (read as in a first direction). To clarify, these paths, as shown in Figure 2B, project through/from the curved display and onto the user’s eye. As combined with Park, who teaches of a display panel which has the image generation and IR aspects arranged thereon to project to and through a lens (display element), a curved aspect can be adopted, a rather simple modification from Park’s flat 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved display, as taught by Richards, with the motivation that by using a curved display surface, it can correct for certain optical aberrations, ( Richards, [0002] ).

Park and Richards do not explicitly teach “wherein a first region of the display panel includes a first plurality of infrared receivers having a first density, the first region based on an area of interest corresponding to a region of the eye.”

However, in the same field of endeavor, wearable display devices, Bailey teaches of different foveal regions, ( Bailey, Figure 2, [0056]+ ). In particular, Bailey teaches to determine a region of interest in the user’s field of view and in accordance with that determination, content is projected with a high/higher quality to that particular region of interest. This is done by focusing the projector 120 in particular, [0037]. Respectfully, in order to have different regions of different resolution/quality, a focus of emitters/projector/receivers/sensors resources is needed for that particular region, i.e. a first density. Park teaches of emitters/receivers and Richards teaches of locators which can be arranged accordingly to implement Bailey’s region of interest teachings.



	Park and Richards teaches in Claim 22:
	The wearable head device of claim 1, wherein the lower optics further comprises:
	an angled partially-reflective partially-transmissive surface configured to redirect the projected image light and projected infrared light toward the eye, and configured to redirect the infrared reflections from the eye towards the upper optics. ( Figure 24B, [0082] discloses that from 1654E, etc (the interpreted first optical axis), the light is directed to an optical axis 1542 (read as a second axis), allowing the user to have an actual direct view. Please note 1634E is a reflecting element, like mirrors, gratings which can direct visible light. At some point, it is able to transmit through (transmissive is natural given a see-through optical system) to the user’s eye. To clarify, the IR tracks the eye and directs the infrared back along the same path, from the lower optics to the upper optics and on to the sensor )

	Park, Richards and Bailey teach in Claim 23:
	The wearable head device of claim 1, wherein: a second region of the display panel includes a second plurality of infrared receivers having a second density, different form the first density, the first region of the display panel is configured to produce a first portion of an image having a first resolution, and the second region of the display panel is configured to produce a ( Bailey, [0021] teaches of a first resolution associated with the region of interest which is relatively high (meaning a first density of resources, such as projectors/emitters/receivers/etc, to be able to determine eye aspects and deliver content) and other regions which are outside the region of interest (read as a second region) which can have a second, lower level of resolution (meaning a second density of resources) )

7.	Claims 2-4, 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ( US 2014/0375947 A1 ) in view of Richards ( US 2016/0320559 A1 ) and Bailey et al. ( US 2016/0274365 A1 ), as applied to Claims 1, 8 and 15, further in view of Osterhout et al. ( US 2016/0116745 A1 ).

	As per Claim 2:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises micro-LEDs to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes the emissive source may be a micro-sized LED array as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, 

	As per Claim 3:
	Park does not explicitly teach “wherein the plurality of visible light emitters comprises OLED to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes details on the OLED.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

	As per Claim 4:
	Park does not explicitly teach “wherein the plurality of visible light emitters comprises reflective pixels to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the among of stray light, producing images with high contrast, ( Osterhout, [0232] ).

As per Claim 9:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises micro-LEDs to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes the emissive source may be a micro-sized LED array as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).


	Park may not explicitly teach “wherein the plurality of visible light emitters comprises OLED to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes details on the OLED.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

	As per Claim 11:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises reflective pixels to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, Figure 3B, [0227], [0234] disclose a reflective polarizer as part of the display/DLP which can reflect light using the pixels as part of the scanning process to deliver image content.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the among of stray light, producing images with high contrast, ( Osterhout, [0232] ).

As per Claim 16:
	Park may not explicitly teach “wherein the plurality of visible light emitters comprises at least one of micro-LEDs, OLEDs, or reflective pixels to project the visible image light.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout teaches of a head worn computing device, ( Osterhout, [0220] ). In particular, there are a number of see-through optical designs which can be used, such as a reflective display, an OLED, LED, etc. In particular, [0707] notes the emissive source may be a micro-sized LED array as well. Furthermore, Figure 3B, [0227], [0234] disclose a reflective polarizer as part of the display/DLP which can reflect light using the pixels as part of the scanning process to deliver image content.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various types of display types, as taught by Osterhout, with the motivation that these are well known types of display sources and can reduce the size of the optics, useful in a head worn setting, ( Osterhout, [0707] ).

5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ( US 2014/0375947 A1 ) in view of Richards ( US 2016/0320559 A1 ) and Bailey et al. ( US 2016/0274365 A1 ), as applied to Claims 1, 8 and 15, further in view of Osterhout et al. ( US 2015/0355468 A1 ), hereinafter referred to as Osterhout2.

As per Claim 5:
	Park may not explicitly teach “wherein the infrared reflections are received via an iris of the eye.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout2 teaches in Figure 35, [0227] and [0254] of tracking an eyeball of a wearer of a head worn computing device. Specifically, images show the relative positions of the iris, pupil and retina.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Park, Price and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ). Being able to focus on different parts of the eye will allow for the ability to track gaze.

	As per Claim 7:
	Park may not explicitly teach “wherein the infrared reflections are received via a retina of the eye.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout2 teaches in Figure 35, [0227] and [0254] of tracking an eyeball of a wearer of a head worn computing device. Specifically, images show the relative positions of the iris, pupil and retina.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Park, Price and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ).

As per Claim 12:	Park does not explicitly teach “wherein the infrared reflections are received via an iris of the eye.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout2 teaches in Figure 35, [0227] and [0254] of tracking an eyeball of a wearer of a head worn computing device. Specifically, images show the relative positions of the iris, pupil and retina.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which 

	As per Claim 14:
	Park does not explicitly teach “wherein the infrared reflections are received via a retina of the eye.”

However, in the same field of endeavor, head worn systems with eye tracking, Osterhout2 teaches in Figure 35, [0227] and [0254] of tracking an eyeball of a wearer of a head worn computing device. Specifically, images show the relative positions of the iris, pupil and retina.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Park, Price and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ).

As per Claim 19:
Park does not explicitly teach “wherein the infrared reflections are received via an iris of the eye.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the iris scanning, as taught by Osterhout2, with the motivation that by imaging the eye in general, characteristics can be determined, including which direction the user is looking. Park, Price and Osterhout2 are concerned with gaze tracking and where the user’s attention is, ( Osterhout2, [0144] ).

Response to Arguments
9.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant argues against the combination with Bailey, notably for the limitation “wherein a first region of the display panel includes a first plurality of infrared receivers having a first density, the first region based on an area of interest corresponding to a region of the eye”.

Bailey teaches to have areas with different resolution to be able to have a higher resolution in areas of interest, meaning additional resources are provided to this area. This would naturally/obviously entail additional elements, which Park and Richards teach of, such as visible light emitters, infrared emitters and infrared receivers, etc. To clarify, Park teaches to have a plurality of resources spread uniformly. However, in light of the teachings of Bailey, in order to have a high resolution area, additional resources are required to accommodate this region. With these additional resources, a different/higher density is taught.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621